Citation Nr: 1530834	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  13-20 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder secondary to service-connected cervical spine degenerative disc disease.

2.  Entitlement to an initial compensable rating for erectile dysfunction.

3.  Entitlement to an initial rating in excess of 10 percent for thoracic spine degenerative disc disease.

4.  Entitlement to an initial rating in excess of 10 percent for cervical spine degenerative disc disease from May 3, 2006, to January 20, 2012.

5.  Entitlement to a rating in excess of 30 percent for cervical spine degenerative disc disease on or after January 20, 2012.

6.  Entitlement to an effective date earlier than January 20, 2012, for the award of a 30 percent rating for cervical spine degenerative disc disease.

7.  Entitlement to an effective date earlier than January 20, 2012, for the award of a 10 percent rating for right upper extremity radiculopathy.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to May 2004.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2010, April 2012, and March 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In an April 2010 rating decision, the RO implemented a Board decision, which granted service connection for cervical spine degenerative disc disease.  The RO awarded an initial 10 percent rating for cervical spine degenerative disc disease effective May 3, 2006.  The Veteran appealed that decision, requesting a higher initial rating.

In an April 2012 rating decision, the RO increased the rating for the Veteran's cervical spine disability from 10 to 30 percent effective January 20, 2012, and awarded a separate 10 percent rating for right upper extremity radiculopathy effective January 20, 2012.  The Veteran appealed that decision, requesting earlier effective dates for the award of the 10 percent rating for right upper extremity radiculopathy and the award of the 30 percent rating for cervical spine degenerative disc disease.  

The Board notes that because the Veteran is presumed to seek the maximum available benefits, the claim for a higher rating for cervical spine degenerative disc disease before and after January 20 2012, remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a March 2013 rating decision, the RO granted service connection for thoracic spine degenerative disc disease and assigned a 10 percent rating; granted service connection for erectile dysfunction and assigned a noncompensable rating; and denied service connection for a psychiatric disorder secondary to the Veteran's service-connected cervical spine disability.  In July 2013, the Veteran indicated that he disagreed with the ratings assigned for the thoracic spine disability and erectile dysfunction and with the denial of service connection for a psychiatric disorder.  

In August 2014, the Veteran withdrew his request for a Board hearing.

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issues on appeal.  The Veteran's electronic folder in VBMS includes a copy of the appellant's brief.  The electronic folder in Virtual VA includes copies of VA treatment records dated from October 2010 to March 2012, and private medical records from Dr. P, Dr. J.K., Dr. N.W., Dr. M.F., and Dr. S.T.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

First, a remand is required for outstanding VA treatment records.  The Veteran has stated that he receives ongoing treatment from VA.  The AOJ did obtain VA records dated from October 2010 to March 2012, and the Veteran provided some of his VA records, noting that records dated from September 2010 to December 2010 were missing.  Nevertheless, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, pursuant to the duty to assist, the AOJ should secure any outstanding, relevant VA medical records.  See 38 C.F.R. § 3.159(c)(2) (2014).  This should include any records dated since March 2012, and any records dated prior to October 2010 that are not already of record.  In addition, while on remand, any other outstanding treatment records should be obtained.

Second, a remand is required for an additional VA examination to ascertain the current severity and manifestations of the Veteran's service-connected cervical spine disability.  In this regard, the Board notes that the Veteran was last examined in January 2012, which was over three years ago, and there are some inconsistencies in the report of that examination that require clarification.  Notably, the examiner indicated that the Veteran did not have intervertebral disc syndrome (paragraph 13), which contradicts the prior diagnosis of cervical spine degenerative disc disease (paragraph 1).  Therefore, the Board finds that another VA examination is needed.  See 38 C.F.R. § 3.159(c)(4) (2014).

On remand, the Veteran should also be provided an opportunity to submit employment records that show the impact his cervical spine disability has had on his ability to work, including what days he missed work and, if recorded, the reason for each missed day.  In this regard, the Board notes that the Veteran has contended that he has had to take considerable time off of work due to his cervical spine disability.  He also submitted a statement from the time-keeper in his office, which notes that the Veteran used a total of 83.25 hours of leave between November 2010 and November 2011.  See November 2011 statements.  After obtaining any additional evidence, the AOJ should consider whether referral to appropriate VA officials for consideration of extraschedular ratings is appropriate.

As a final matter, in a March 2013 rating decision, the RO granted service connection for thoracic spine degenerative disc disease and assigned a 10 percent rating; granted service connection for erectile dysfunction and assigned a noncompensable rating; and denied service connection for a psychiatric disorder secondary to the Veteran's service-connected cervical spine disability.  In July 2013, the Veteran indicated that he disagreed with the ratings assigned for the thoracic spine disability and erectile dysfunction and with the denial of service connection for a psychiatric disorder.  The Board interprets his July 2013 statement, which was submitted on a VA Form 9, as a notice of disagreement (NOD).  Because the NOD remains unprocessed, the Board finds that a remand is necessary for issuance of a statement of the case (SOC) with respect to these issues.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a SOC addressing entitlement to an initial compensable rating for erectile dysfunction, an initial rating in excess of 10 percent for thoracic spine degenerative disc disease, and service connection for a psychiatric disorder secondary to the Veteran's service-connected cervical spine degenerative disc disease.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations. 

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these particular issues following the issuance of the SOC unless he perfects his appeal.

2.  The AOJ should request the Veteran provide employment records showing the impact his cervical spine disability has had on his ability to work, including what days he missed work and, if recorded, the reason for each missed day.  In addition, he may submit any medical or other documentation that addresses the effect of his cervical spine disability on employment (e.g., a recommendation for light duty or time off from work, evidence of decreased productivity, or evidence of retraining efforts or special accommodations).

3.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his cervical spine degenerative disc disease and right upper extremity radiculopathy, which are not already of record.  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding and relevant VA treatment records, including from the VA St. Louis Health Care System dated prior to October 2010 and from March 2012 to the present. 

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected cervical spine degenerative disc disease.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's cervical spine disability under the rating criteria.  In particular, the examiner should provide the range of motion of the cervical spine in degrees and state whether there is any form of ankylosis.  The examiner should also state the total duration of incapacitating episodes over the past 12 months.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion). 

In addition, the examiner should identify and describe all neurological manifestations of the service-connected spine disability, to include any affecting his right upper extremity.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs, to include referral for consideration of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1), if appropriate. 

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




